Case 1:20-cv-21707-JEM Document 119 Entered on FLSD Docket 07/29/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 20-21707-CV-UNGARO

  RAYMOND JAMES FINANCIAL, INC.,

                 Plaintiff,

  vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA; GREAT
  AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC.; AND
  ST. PAUL MERCURY INSURANCE COMPANY

                 Defendants.


              PLAINTIFF’S NOTICE OF TELEPHONIC DISCOVERY HEARING

         PLEASE TAKE NOTICE that a telephonic hearing will be held before the Honorable

  Magistrate Judge Jacqueline Becerra, regarding the above-styled case, as follows:

         DATE: Thursday, August 12, 2021

         TIME: 2:00 P.M. EST, or as soon thereafter as the same may be heard

         AUDIO CONFERENCE CALL NUMBER: (866) 390-1828

         ACCESS CODE: 2046890#

         MATTERS TO BE HEARD:

         1)      Plaintiff’s Request for Entry of Briefing Schedule in accordance with D.E. 79, D.E.

  111, and D.E. 118, with respect to the unresolved dispute regarding Defendants’ assertion of the

  attorney-client privilege and work product doctrine. Plaintiff contends that, under Florida law, the

  attorney-client privilege does not extend to communications with attorneys performing claims-

  handling functions or investigating insurance claims. Plaintiff has requested Defendants to produce


                                                   1
Case 1:20-cv-21707-JEM Document 119 Entered on FLSD Docket 07/29/2021 Page 2 of 4




  documents on their privilege logs prior to the denial of the claim that is the subject of this litigation,

  and Defendants’ have refused to do so. The parties reached an agreement to defer briefing on this

  issue until after Defendants’ Rule 30(b)(6) depositions. Per D.E. 79, Plaintiff advised the court of

  its proposed briefing schedule and through this hearing requests the entry of an order to set the

  briefing schedule.

          2)      Plaintiff’s request for entry of an order directing Ariel Quiros to comply with

  Plaintiff’s Subpoena Duces Tecum.


                   LOCAL RULE 7.1(a)(3) CERTIFICATE OF CONFERRAL

          Plaintiff has conferred with all parties and counsel for non-party Ariel Quiros who may be

  affected by the relief sought in this notice in a good faith effort to resolve the issues raised in this

  notice and has been unable to do so.

  Dated: July 29, 2021.                           Respectfully submitted,


                                                  /s/ Jason S. Mazer
                                                  Jason S. Mazer, Esq.
                                                  Florida Bar No. 0149871
                                                  Joshua R. Alhalel, Esq.
                                                  Florida Bar No. 0016320
                                                  CIMO MAZER MARK PLLC
                                                  100 Southeast Second Street, Suite 3650
                                                  Miami, Florida 33131
                                                  Telephone: (305) 374-6481
                                                  Fax: (305) 374-6488
                                                  jmazer@cmmlawgroup.com
                                                  jalhalel@cmmlawgroup.com




                                                      2
Case 1:20-cv-21707-JEM Document 119 Entered on FLSD Docket 07/29/2021 Page 3 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 29, 2021, I electronically filed this Notice of Hearing with the

  Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day

  on parties listed in the below Service List via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other manner, and copy of the Notice of Hearing was also

  provided by electronic mail and US Mail to counsel for Ariel Quiros, as indicated below.



                                                                /s/ Jason S. Mazer


  Kristina L. Marsh, Esq.
  Florida Bar No. 0311080
  GORDON REES SCULLY MANSUKHANI
  601 S. Harbor Island Blvd., Suite 109
  Tampa, FL 33602
  Telephone (Main): 813-444-9700
  Telephone (Direct) 813-523-4937
  Facsimile: 813-377-3505
  kmarsh@grsm.com
  and
  Scott L. Schmookler, Esq.
  Sarah Riedl Clark, Esq.
  GORDON REES SCULLY MANSUKHANI
  One North Franklin, Suite 800
  Chicago, IL 60606
  Telephone: 312-980-6779
  sschmookler@grsm.com
  srclark@grsm.com

  Counsel for Federal Insurance Company

  Dustin C. Blumenthal, Esq.
  Goldberg Segalla LLP
  222 Lakeview Avenue, Suite 800
  West Palm Beach, FL 33401
  dblumenthal@goldbergsegalla.com
  lparker@goldbergsegalla.com
  Attorney for Defendant, Great American Insurance Company

                                                   3
Case 1:20-cv-21707-JEM Document 119 Entered on FLSD Docket 07/29/2021 Page 4 of 4




  Stephen N. Dratch, Esq.
  Franzblau Dratch, P.C.
  354 Eisenhower Pkwy., Plaza One
  P.O. Box 472
  Livingston, NJ 07039
  sdratch@njcounsel.com
  Co-Counsel for Defendant, Great American Insurance Company

  Ryan J. Weeks, Esq.
  Mills Pasckert Divers
  100 N. Tampa St., Suite 3700
  Tampa, FL 33602
  smills@mpdlegal.com
  rweeks@mpdlegal.com
  csoltis@mpdlegal.com
  Attorney for Defendant, Travelers Casualty and Surety Company of America

  James Miller Kaplan, Esq.
  Kaplan Zeena LLP
  2 S. Biscayne Blvd., Suite 3050
  Miami, FL 33131
  james.kaplan@kaplanzeena.com
  Elizabeth.salom@kaplanzeena.com
  Service@kaplanzeena.com
  Attorney for Defendant, Beazley Insurance Company, Inc.

  Michael Keeley, Esq.
  Clark Hill Strasburger
  901 Main Street, Suite 6000
  Dallas, TX 75202-3794
  mkeeley@clarkhill.com
  jriddle@clarkhill.com
  abrinkley@clarkhill.com
  Co-Counsel for Defendant, Beazley Insurance Company, Inc.


  Via Email and U.S. Mail
  Neil Taylor, Esq.
  Neil Taylor, P.A.
  SunTrust Plaza, Suite 1050
  201 Alhambra Circle
  Coral Gables, FL 33134
  ngt@bellsouth.net



                                               4
